DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The proposed amendment filed on February 24, 2021 has been acknowledged and approved. The amendment sufficiently overcomes the disclosure informalities noted in the previous office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-9, 13-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fedon (US 5,715,747) in view of Thibodeau (US 2002/0050214 Al), Migagi (JP 62-89599A), and Bird et al. (hereinafter "Bird") (US 3,982,483).
Regarding claim 4, Fedon discloses a structure of a filter assembly of a beewax separation screw press (fig.3) comprises a body [see a structure below a sleeve (12) and a housing of a system (16) in fig. 2]; a screw-like compression part/separation screw (14); and a cylindrical filter member (24) being configured to receive the screw- like compression part (14) within an interior of the assembly (fig. 1) the filter member includes an opening (30) under a feed hopper (fig. 3), and an entirely of the opening (30) extending over a threaded portion of the separation screw (see fig. 2). Fedon does not disclose the cylindrical filter member is divided into two or three cylindrical components securely mounted one after the other, wherein each of the cylindrical components having peripheral flanges attached at ends thereof by bolts with a second end of a first filter component to be bolted to the body, a first end of the first filter component being bolted to a peripheral flange of a second filter component.
Thibodeau can be applied to teach a screw press (10) for separating solid and liquid elements of compressible material comprising a cylindrical member divided into three cylindrical components (see 14a-c) securely mounted one after the other (para. 20, lines 11-12), each of the cylindrical components having peripheral flanges (29) attached at ends thereof and being configured to receive a screw-like compression part (22), Thibodeau discloses each of the cylindrical components (14a-c) having peripheral flanges at both ends (para. 20, lines 10-12) and a first filter component (14A, 30) includes an opening (24) in a top side thereof (fig. 1); 
In the event that Applicant does not agree that the left side of the first filter component of modified Fedon includes a flange, Miyagi can be applied to teach a cylindrical member (5) divided into three cylindrical components (fig. 5) securely mounted one after the other, each of the cylindrical components having peripheral flanges (fig. 5) attached at ends thereof and being configured to receive a screw-like compression part (fig. 5), a first cylindrical component (see the left one in fig. 5 that includes a top opening (e) including flanges at opposite ends. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first filter component of Fedon, into a unit that includes flanges at opposite ends, as taught by Miyagi, in order to mount the first filter component to a body of the screw press and ease the removal of the first filter component from the body of the screw press.
As to the flanges to the three cylindrical components being mountable to one another by bolts, modified Fedon discloses the three cylindrical components are removably connected together (see Thibodeau, para. 20, lines 12-13), but Fedon does not expressly disclose that they 
Regarding claim 6, modified Fedon discloses peripheral flanges at the ends of each of the filter components have attachment holes for receiving the bolts for attaching the filter components to each other so as to form one solid filter (see the teaching of Bird in the rejection of claim 4).
Regarding claim 7, Fedon discloses sides of the cylindrical filter components have holes (see 26 in fig. 3 of Fedon) thereon that permit honey to be forced therethrough.
Regarding claim 8, modified Fedon discloses the first filter component of the cylindrical filter components forms a feed zone (i.e. a zone below an opening 30 in fig. 2 of Fedon), and the second and third filter components of the cylindrical filter components form a compression zone (see a right section of fig. 2 of Fedon), the first filter component including a frustoconical feed hopper (see 18 in fig. 3 of Fedon) in communication with an opening (30) in a top side of the first filter component.
Regarding claim 9, modified Fedon discloses no end of the second filter component (see 14b of Thibodeau) is bolted to the body [the second filter component is located between the first and third filter components, so it is not bolted to the body].

Regarding claim 14, see the rejection of claim 4 above.
Regarding claim 15, see the rejection of claim 7 above.
Regarding claim 16, see the rejection of claim 9 above.
Regarding claim 17, see the rejection of claim 4 above, in which modified Fedon discloses cylindrical filter components as set forth above, the third one of the three filter components having a peripheral flange mountable to the flange of the second filter component.
Regarding claim 18, see the rejection of claim 4 above, in which Fedon as modified by Thibodeau, discloses three cylindrical filter components, the third one (the far right one) of the filter components having flanges (see fig. 1 of Thibodeau), the left flange of the third filter component is attached to a right flange of the second cylindrical filter component (see fig. 1 of Thibodeau); therefore, the left flange of the third filter component does not bolt to the body. Additionally, the second filter component having flanges located between the first and third filter components, so the ends of the second filter component are not bolt to the body.
Regarding claim 19, see the rejection of claim 7 above.
Regarding claim 20, the filter assembly according to claim 14, modified Fedon discloses the first filter component of the cylindrical filter components forms a feed zone (i.e. a zone below an opening 30 in fig. 2 of Fedon), and the second and third filter components of the cylindrical filter components form a compression zone (see a right section of fig. 2 of Fedon), the first filter component including a frustoconical feed hopper (see 18 in fig. 3 of Fedon) in communication with an opening (30) in a top side of the first filter component.

Regarding claim 23, the filter assembly according to claim 4, modified Fedon discloses the opening in the top side of the first filter component (see the left portion of the first (left) filter component of Thibodeau in fig. 1) extends from the first end of the first filter component, the first filter component of the cylindrical filter components forms a feed zone (i.e. a zone below an opening 30 in fig. 2 of Fedon), and the second and third filter components .

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fedon (US 5,715,747) in view of Thibodeau (US 2002/0050214 Al), Migagi (JP 62-89599A).
Regarding claim 10, Fedon discloses a structure of a filter assembly of a beewax separation screw press (fig.3) comprising: a body [see a structure below a sleeve (12) and a housing of a system (16) in fig. 2]; a screw-like compression part/separation screw (14); a cylindrical filter member (24) being configured to receive a screw- like compression part (14) within an interior of the assembly (fig. 1) the filter member includes an opening (30) under a feed hopper (fig. 3). Fedon does not disclose the cylindrical filter member is divided into two or three cylindrical components securely mounted one after the other, wherein each of the cylindrical components having peripheral flanges attached at ends thereof by bolts with a second end of a first filter component to be bolted to the body of the separation screw, a first end of the first filter component being bolted to a peripheral flange of a second filter component, and no end of the second filter component is bolted to the body.
Thibodeau can be applied to teach a screw press (10) for separating solid and liquid elements of compressible material comprising a cylindrical member divided into three cylindrical components (14a-c) securely mounted one after the other (para. 20, lines 11-12), each of the cylindrical components having peripheral flanges (29) attached at ends thereof and being configured to receive a screw-like compression part (22), Thibodeau discloses each of the 
In the event that Applicant does not agree that the left side of the first filter component of modified Fedon includes a flange, Miyagi can be applied to teach a cylindrical member (5) divided into three cylindrical components (fig. 5) securely mounted one after the other, each of the cylindrical components having peripheral flanges (fig. 5) attached at ends thereof and being configured to receive a screw-like compression part (fig. 5), a first cylindrical component (see the left one in fig. 5 that includes a top opening (e) including flanges at opposite ends. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first filter component of Fedon, into a unit that includes flanges at opposite ends, as taught by Miyagi, in order to mount the first filter component to another component.
Regarding claim 21, the filter assembly according to claim 10, modified Fedon discloses the invention substantially as claimed as set forth above. Fedon further discloses a pitch of .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fedon, Thibodeau, and Migagi, in further view of Bird et al. (hereinafter "Bird") (US 3,982,483). 
Modified Fedon discloses the flanges at the both ends of the cylindrical filter components. Fedon does not expressly disclose attachment holes on the flanges for bolts to attach the cylindrical filter components to each other. Bird discloses a screw press having .

Response to Arguments
In Applicant's arguments filed on February 24, 2021, Applicant argued that the combination of Fedon, Thibodeau, and Bird is improper because the Thibodeau and Bird references are not concern honey extraction. With respect to Applicant’s assertion, this argument has been fully considered but it is not persuasive. 
In responses to Applicant’s argument that Thibodeau and Bird are nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned , in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F .2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
The examiner further recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in their references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 
 In this case, all references disclose mixture separation using a screw press having a filter assembly. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the filter assembly of Fedon into multiple filter components having flanges connected by bolts, as taught by Thibodeau, Migagi, and Bird for easily removal of the filter assembly.
Additionally, Thibodeau teaches it is old and well known in screw pressing art for mixture separation to make filter member into multiple components. Such modification to the  filter member of Fedon into multiple components would save cost by easily removal or installation of the damaged component(s) when parts are worn or needed to be repaired or replaced (this motivation is applied to the statement, “in the knowledge generally available to one of ordinary skill in the art” of the case law set forth above). Such modification to Fedon’s filter member would not make Fedon’ s filter member even more complicated or more difficult for filter exchange, as asserted by Applicant (see page 7 of the Remarks), because the filter exchange does not occur during the course of honey/wax separation.
Applicant further argued that the modification of the structure of Fedon with the teaching of Thibodeau and Bird would make Fedon more complicated and time consuming in operation, yielding less honey, more work for operator, and lower profitability (see page 7 of Applicant’s Remarks). With respect to Applicant’s assertion, this argument is not persuasive because  by modifying the structure of Fedon with the teaching of Thibodeau and Bird, all of the main structure of Fedon’s device (i.e. filter member with openings, the hopper, the screw…) 
For the above reasons, the Examiner maintains that the combination of Fedon, Thibodeau, Migagi, and Bird, is proper and the rejections stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        May 22, 2021